DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1, 11, and 16 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1,11, and 16,  the prior art searched was found to neither anticipate nor suggest a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to: receive, at a neural network, a target face image and a reference face image, the reference face image including makeup; generate, by the neural network, a delta image based on the reference face image, wherein the delta image represents the makeup from the reference face image; and transfer, by the neural network, the makeup from the reference face image to the target face image by combining the target face image with the delta image, wherein the neural network includes: a face parsing network that is configured to parse the target face image and the reference face image into multiple facial components, a transfer network that is trained to transfer the makeup from the reference face image to the target face image using the delta image while maintaining a skin tone and a lighting environment of the target face image using the delta image, and a blending network that is configured to blend the facial components of the target face having the makeup onto the target face image; and output for display the makeup on the target face image.
The most relevant arts searched, Chandran, etc. (US 20210279956 A1), modified by D'Alessandro, etc. (US 20180276883 A1) and Fu, etc. (US 20190014884 A1), teach that a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to: receive, at a neural network, a target face image and a reference face image, the reference face image including makeup; generate, by the neural network, a delta image representing the makeup from the reference face image; and transfer, by the neural network, the makeup from the reference face image to the target face image by combining the target face image with the delta image, wherein the neural network includes: a face parsing network that is configured to parse the target face image and the reference face image into multiple facial components, a transfer network that is trained to transfer the makeup from the facial components of the reference face image to the facial components of the target face image and to maintain a skin tone and a lighting environment of the target face image using the delta image, and a blending network that is configured to blend the facial components of the target face having the makeup onto the target face image; and output for display the makeup on the target face image. However, Chandran, modified by D'Alessandro and Fu, does not teaches every claimed limitation, especially the claimed limitation of "generate, by the neural network, a delta image based on the reference face image, wherein the delta image represents the makeup from the reference face image; and transfer, by the neural network, the makeup from the reference face image to the target face image by combining the target face image with the delta image, wherein the neural network includes: a face parsing network that is configured to parse the target face image and the reference face image into multiple facial components, a transfer network that is trained to transfer the makeup from the reference face image to the target face image using the delta image while maintaining a skin tone and a lighting environment of the target face image using the delta image, and a blending network that is configured to blend the facial components of the target face having the makeup onto the target face image; and output for display the makeup on the target face image” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612